CRAWLEY, Judge,
concurring specially.
I agree with the majority that North River Homes failed to carry its burden of proof on the misrepresentation defense and that the judgment must be reversed. I think it is premature to decide, however, as the majority does, that “the [trial] court erred in denying Cox benefits for the 1992 injury.”
Because the trial court concluded that North River Homes had established the defense of misrepresentation, it may not have reached the issue of whether Cox proved causation. I believe that the issue of whether Cox’s 1992 injury arose out of and. in the course of his employment is, therefore, still open on remand.
THOMPSON, J., concurs.